Title: George Divers to Thomas Jefferson, 28 February 1820
From: Divers, George
To: Jefferson, Thomas


					
						George Divers to mr Jefferson
						
							Feby 28th ’20
						
					
					I am sorry I cannot supply you with all the pot-herbs wanted, we have not the sweet marjoram. sweet basil. or summer savory. I send you some pot marjoram winter savory and Thyme,
					From my ill state of Health the triming my grape vines had been neglected till I fear’d they would be  injured by bleeding, the day I prun’d them was unfavorable and was very near giving me a nother Pleurisy a recourse to the lancit has reliev’d me,
				